UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
RAJWINDER SINGH NATT, CIVIL ACTION NO. 1:20-CV-0261-P
Petitioner
VERSUS JUDGE DRELL
CHAD WOLF, FT AL., MAGISTRATE JUDGE PEREZ-MONTES
Respondents
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 7), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Petition (ECF No. 1) and Motion to Stay (ECF No.
2) are hereby DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

THUS DONE AND SIGNED, at Alexandria, Louisiana, on this [9 day of

March, 2020.

ese Te,

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
